Exhibit 10.27

IGNYTA, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

Effective as of March 9, 2017

Non-employee members of the board of directors (the “Board”) of Ignyta, Inc.
(the “Company”) shall be eligible to receive cash and equity compensation as set
forth in this Non-Employee Director Compensation Program (this “Program”). The
cash and equity compensation described in this Program shall be paid or be made,
as applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who is entitled to
receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company. This Program shall remain in effect until it is revised or
rescinded by further action of the Board. This Program may be amended, modified
or terminated by the Board at any time in its sole discretion. The terms and
conditions of this Program shall supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors. No Non-Employee Director shall
have any rights hereunder, except with respect to stock options granted pursuant
to the Program.

1.    Cash Compensation.

(a)    Annual Retainers. Each Non-Employee Director shall be eligible to receive
an annual retainer of $40,000 for service on the Board.

(b)    Additional Annual Retainers. In addition, each Non-Employee Director
shall receive the following additional annual retainers, as applicable:

(i)    Lead Independent Director. A Non-Employee Director serving as the lead
independent director of the Board shall receive an additional annual retainer of
$20,000 for such service.

(ii)    Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $15,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$7,500 for such service.

(iii)    Compensation Committee. A Non-Employee Director serving as Chairperson
of the Compensation Committee shall receive an additional annual retainer of
$10,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $5,000 for such service.

(iv)     Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $7,500 for such service. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $3,500 for such service.

(c)    Payment of Retainers. The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter. In the event a Non-



--------------------------------------------------------------------------------

Employee Director does not serve as a Non-Employee Director, or in the
applicable positions described in Section 1(b), for an entire calendar quarter,
the retainer paid to such Non-Employee Director shall be prorated for the
portion of such calendar quarter actually served as a Non-Employee Director, or
in such position, as applicable.

2.    Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2014 Incentive
Award Plan, as amended, or any other applicable Company equity incentive plan
then-maintained by the Company (the “Equity Plan”) and shall be granted subject
to the execution and delivery of award agreements, including attached exhibits,
in substantially the forms previously approved by the Board. All applicable
terms of the Equity Plan apply to this Program as if fully set forth herein, and
all grants of stock options hereby are subject in all respects to the terms of
the Equity Plan and the applicable award agreement. For the avoidance of doubt,
the share numbers in this Section 2 shall be subject to adjustment as provided
in the Equity Plan.

(a)    Initial Awards. Each Non-Employee Director who is initially elected or
appointed to the Board shall receive an option to purchase 40,000 shares of the
Company’s common stock on the date of such initial election or appointment. The
awards described in this Section 2(a) shall be referred to as “Initial Awards.”
No Non-Employee Director shall be granted more than one Initial Award.

(b)    Subsequent Awards. A Non-Employee Director who (i) is serving on the
Board as of the date of each annual meeting of the Company’s stockholders and
(ii) will continue to serve as a Non-Employee Director immediately following
such meeting, shall be automatically granted an option to purchase 20,000 shares
of the Company’s common stock on the date of such annual meeting. The awards
described in this Section 2(b) shall be referred to as “Subsequent Awards.” For
the avoidance of doubt, a Non-Employee Director elected for the first time to
the Board at an annual meeting of the Company’s stockholders shall only receive
an Initial Award in connection with such election, and shall not receive any
Subsequent Award on the date of such meeting as well. In addition, if a
Non-Employee Director’s initial election or appointment does not occur at an
annual meeting of the Company’s stockholders, the number of shares subject to
the first Subsequent Award received following such initial election or
appointment shall be equal to the product of (i) 20,000 multiplied by (ii) a
fraction, the numerator of which equals the number of calendar months in which
service is provided from the date of such election or appointment through the
first anniversary of the most recent annual meeting of the Company’s
stockholders and the denominator of which equals twelve.

(c)    Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
entitled, will receive, after termination from employment with the Company and
any parent or subsidiary of the Company, Subsequent Awards as described in
Section 2(b) above.

(d)    Terms of Awards Granted to Non-Employee Directors

(i)    Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.

(ii)    Vesting. Each Initial Award shall vest and become exercisable over three
years, with one-third of the shares subject to the Initial Award vesting on the
first anniversary of the



--------------------------------------------------------------------------------

date of grant and the remaining shares subject to the Initial Award vesting in
twenty-four equal monthly installments over the two years thereafter, such that
each Initial Award shall be 100% vested on the third anniversary of the date of
grant, subject to the Non-Employee Director continuing in service on the Board
through each such vesting date. Each Subsequent Award shall vest and/or become
exercisable on the first to occur of (A) the first anniversary of the date of
grant or (B) the next occurring annual meeting of the Company’s stockholders,
subject to the Non-Employee Director continuing in service on the Board through
such vesting date. Unless the Board otherwise determines, no portion of an
Initial Award or Subsequent Award which is unvested and/or unexercisable at the
time of a Non-Employee Director’s termination of service on the Board shall
become vested and/or exercisable thereafter. All of a Non-Employee Director’s
Initial Awards and Subsequent Awards shall vest in full immediately prior to the
occurrence of a Change in Control (as defined in the Equity Plan), to the extent
outstanding at such time.

(iii)    Term. The term of each stock option granted to a Non-Employee Director
shall be ten (10) years from the date the option is granted.

3.    Compensation Limits. Notwithstanding anything to the contrary in this
Program, all compensation payable under this Program will be subject to any
limits on the maximum amount of Non-Employee Director compensation set forth in
the Equity Plan, as in effect from time to time.

* * * * *